Appeal dismissed upon the ground that the reversal by the Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90 [2] [a]). While the order of the Appellate Division appealed from states that its reversal was based solely "on the law”, this recital is not binding on the Court of Appeals (see, People v Dercole, 52 NY2d 956). The reversal, while termed to be "on the law”, was necessarily a determination by the Appellate Division of a mixed question of law and fact.